Motion to dismiss appeal as waived denied. Memorandum: In an affidavit opposing the motion to dismiss the appeal as waived, defendant’s appellate counsel contends that defendant’s sentence is illegal because he was improperly adjudicated a second violent felony offender. The motion to dismiss the appeal must be denied because a defendant may not waive the right to challenge the legality of a sentence (see, People v Seaberg, 74 NY2d 1, 9). Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.